DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered. Claims 1, 27-49 and newly added claims 50 and 51 are pending.
 
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1 and 27-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 38 recite a method for assessing an ocular-cognitive ability of a person through administration of an oculo-cognitive test, the oculo-cognitive test comprising a plurality of trials, each trial comprising a plurality of stages, the method comprising: 
selecting a respective set of numbers for the trial and a different respective display position for each number in the set of numbers for the trial; and
executing the trial, including for each stage of the plurality of stages of the trial, (i) displaying a different number from the respective set of numbers for the trial at the difference respective display positions on a display and (ii) tracking eye movement of the person in relation to the respective number displayed during the stage; and
determining a result of the oculo-cognitive test based at least in part on a fixation metric indicative of the person’s ability to fixate a gaze on the respective numbers displayed during different stages of the plurality of trials of the oculo-cognitive test, the fixation metric based on the tracked eye movement;
wherein the respective display positions for the numbers displayed in a first trial comprise a first set of display positions that are selected based on a determination that the first set of display positions stimulate eye movement predominantly in a first direction during the first trial, the first set of display positions being non-linear and varying in the first direction by a greater amount than a non-zero variance of the first set of display positions in a direction orthogonal to the first direction, 
wherein the respective display positions for the numbers displayed in a second trial comprise a second set of display positions that are selected based on a determination that the second set of display positions stimulate eye movement predominantly in a second direction different from the first direction during the second trial, the second set of display positions being non-linear and varying in the second direction by a greater amount than a non-zero variance of the second set of display positions in a direction orthogonal to the second direction. 
The limitations of selecting a set of numbers and display positions for a trial, displaying the numbers and tracking eye movement, and determining a result based on a fixation metric, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the use of generic data gathering components to add insignificant extra-solution activity to the judicial exception. That is, other than reciting the numbers and positions are selected by “a system or one or more computers,” and displayed on an “electronic display” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer” and “electronic display” language, “selecting”, “executing” and “determining” in the context of this claim encompasses a user manually making a mental determination of numbers and positions, manually executing the trial such as using a pen and paper, and manually determining a result such as by observing eye movement data and determining fixations, or by receiving and evaluating eye tracking data and making judgments regarding fixations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a computer to perform the selecting steps, and using one or more cameras to measure at least one of a distance, a speed, or an acceleration of saccadic eye movement of the person, wherein determining the result is based in part of these oculomotor metrics. The computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, the use of a camera to track saccadic eye movements involves mere data gathering and therefore constitutes insignificant extra-solution activity which is not sufficient to integrate the abstract idea into a practical application. This data gathering is analogous to the “performing clinical test on individuals to obtain input for an equation” in In re Grams, and “determining the level of a biomarker in blood” in Mayo. See MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Furthermore, as discussed above the use of a camera to measure saccadic eye movements is akin to other clinical data gathering that has been found to be directed to mere extra-solution activity and is not sufficient to direct the claimed invention to significantly more. The claims are not patent eligible.
Dependent claims 27-37 and 39-51 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite further detail regarding the abstract idea itself, such as mental determinations of number positions, fixation metrics, and obtaining responses from the person, regarding the displayed numbers. Claims 50 and 51 recite using a speech recognizer to detect a person’s verbal response. This constitutes no more than an attempt to generally link the use of the judicial to a particular technological environment, which is not sufficient to direct the claimed invention to significantly more. See MPEP 2106.05(h).

Response to Arguments
4.	Applicant's arguments filed 05 July 2022 with respect to the second 101 rejection of claims 1 and 38 have been fully considered but they are not persuasive. Applicant argues that the use of one or more cameras to track saccadic eye movements during the trials cannot be performed in the human mind and therefore the claims are patent eligible. However, the test for patent eligibility is not solely whether the totality of the steps of a claim could be performed in the human mind. As detailed in the rejection above, the concept of tracking eye movements and making determinations based on the results constitute a mental concept. The use of a camera to track specific types of eye movements, however, is addressed in prong two of Step 2A, and in Step 2B of the eligibility test. In this case, the use of a camera to record these eye movements is akin to the clinical testing in In re Grams and Mayo. In these cases, it was found that clinical testing and blood testing was directed to mere data gathering which was not sufficient to direct the claims to significantly more. Accordingly, the use of a camera to obtain saccadic eye measurements in the instant claims is not sufficient to direct the claimed abstract idea to significantly more. 





Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715